 APPARATUS SERVICEApparatus Service, Inc.andInternationalUnion ofElectricalWorkers, Local 1126.Case 17-CA-14029September 18, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn June 30,1989,Administrative Law JudgeKarl H.Buschmann issued the attached decision.The Respondent filed exceptions and a supportingbrief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Apparatus Service, Inc., Tulsa, Oklaho-ma, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(c)."(c)Refusing to bargain collectively with theUnion as the collective bargaining representative ofthe employees in the following appropriate unit:"All production and maintenance employees,of the Employer at its Tulsa, Oklahoma Appa-ratusServiceShop, including truckdrivers,shipping and receiving, stockroom attendants,and all other employees, engaged in field serv-ice and equipment installation, excluded: officeclericalemployees,professionalemployees,technical employees, salesmen, guards and su-pervisors as defined in the Act."2.Substitute the attached notice for that of theadministrative law judge.'The Respondent has excepted to someof thejudge's credibility find-ingsThe Board's establishedpolicy isnot tooverrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd.188 F 2d 362(3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings.2We shall modifythe judge's recommended Order and substitute anotice so as to include aspecific descriptionof the appropriate bargainingunit.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment581The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively question or interrogateapplicants for employment concerning their unionaffiliation.WE WILL NOTmaintaina rule or policy that pro-hibits our employees from discussing theirsalaries.WE WILL NOT refuse to bargain collectively ingood faith with the Union as the collective-bar-gaining representative of our employees in the fol-lowing appropriate unit.All productionand maintenanceemployees, ofthe Employer at its Tulsa, Oklahoma Appara-tus Service Shop, including truckdrivers, ship-ping and receiving, stockroom attendants, andallother employees, engaged in field serviceand equipment installation, excluded: officeclericalemployees,professionalemployees,technical employees,salesmen,guards and su-pervisors as defined in the Act.WE WILL NOT in anylikeor related mannerinterferewith,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL rescind any rule that prohibits our em-ployees from discussing theirsalaries.WE WILL, on request, bargain with the Union asthe exclusivebargainingrepresentative of our unitemployees.APPARATUSSERVICE, INC.Stephen E.Wamser, Esq.,for the General Counsel.Stephen L.Andrew, Esq.(McCormick,Andrew &Clark),of Tulsa,Oklahoma,for the Respondent.JerryW. Smith,of Garland, Texas, for the ChargingParty.DECISIONSTATEMENT OF THE CASEKARLH. BUSCHMANN,AdministrativeLaw Judge.The casewas tried in Tulsa, Oklahoma, on November30, 1988.The charge was filed by the Unionon Septem-ber 14,1988, and the complaint was issuedon October28, 1988.The issues are whetherthe CompanyviolatedSection 8(a)(1) and(5) of the National LaborRelationsAct (the Act). TheRespondentfiledits answer on No-296 NLRB No. 82 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDvember 9, 1988, in which it denied the commission ofany unfair labor practices.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Respondent,Imake the followingFINDINGS OF FACTThe Company, Apparatus Service, Inc., is an Oklaho-ma corporation located at 5220 S. 100th East Avenue,Tulsa, Oklahoma, where it is engaged in the repair andremanufacture of electrical and mechanical equipment.With purchases of goods andmaterialsvaluedin excessof $50,000 from points outside the State it is admittedlyengaged in commerce within the meaning of the Section2(2), (6), and (7) of the Act.The Union,InternationalUnion of Electrical WorkersLocal 1126, is admittedly a labor organization within themeaning of Section 2(5) of the Act.Prior to March 28, 1988, the General Electric Compa-ny operated a business at the Respondent's locationknown as General Electric Apparatus Service Shop (Tr.12).On March 28, 1988, the Respondent, ApparatusService, Inc., purchased from General Electric the assetsincluding the "[l]and, building and all of the furniture,equipment, inventory" and continued the business at thesame location(Tr. 11). TheRespondent also kept all ofGeneral Electric's employees except the manager DannyDavis (Tr. 12). These employees included all six produc-tion and maintenance employees (E. Belcher, Rick Bled-saw, Brady Crawford, Carl Stephens, Napoleon Lewis,and Henry Thompson) and the shop superintendent, PhilSasser(Tr. 13). Former General Electric employee Law-rence Fuller became president and general manager ofthe Company (Tr. 9, 38).Prior to the change in ownership on March 28, 1988,the employees were represented by the InternationalUnion of Electrical Workers Local 1126 in the followingunit(G.C. Exh. 7):All production and maintenance employees, oftheEmployerat itsTulsa,Oklahoma ApparatusService Shop, including truckdrivers, shipping andreceiving, stockroom attendants, and all other em-ployees, engaged in field service and equipment in-stallation, excluded: office clerical employees, sales-men, guards and supervisors as defined in the Act.The most recent collective-bargaining agreement cov-ered the period of July 1, 1985, until June 26, 1988 (G.C.Exh. 8).On March 15,1988, a meeting was held between man-agement and the employees. That meeting, held in thelunchroom, was conducted in two stages: first, GeneralElectric management informed the employees of the clo-sure of the operation and the employees' benefits. Thesecond part of the meeting was conducted by the Re-spondent'smanagement team, Fuller and Al Martin.Edward Gaskill, the Union's International representative,was also present at the meeting and participated in thediscussions. Fuller explained initially the nature of Appa-ratus Service.Martin then read certain provisions froman employee handbook to the assembled employees andexplained that these were the conditions of employmentas well as theemployee benefits.In responseto Gaskill'squestionwhether these provisionswere proposals,Martin responded: "[T]his was what our plan was onhow we intended to operate the business" (Tr. 18); healso said: "I guess then they're proposals" (Tr. 80). Gas-kill orally requested a copy of the handbook as soon as itwas available. By letter of March 18, 1988, Gaskill wroteFuller (G.C. Exh. 9):As discussed at our meeting on March 15, 1988 inTulsa,pleaseforward your Contractproposals tome.On March 24, prior to the transfer of ownership, theRespondent distributed to the employees the handbookin itsfinalized version (G.C. Exh. 2, Tr. 14). The hand-bookcontainsa provision requiring the employees tokeep their salary confidential.Gaskill contacted Fuller again by calling him onMarch 28, stating, "[W]e continued to represent the em-ployees, and that I would like a date when we could sitdown to negotiate" (Tr. 84). Fuller replied that heneeded to get out on the road to contact customers be-causethey did not have sufficient work (Tr. 84). WhenGaskill inquired how Fuller intended to operate in theinterim,Fuller replied, "General Electric owned thebusinessyesterday and we own it today, and there's nointerim" (Tr. 34). Gaskillinsistedthat he wanted some-thing in writing, Fuller replied that he needed to get out,visit customers, and attract work for the Company andthe employees.On April 14and severaldates thereafter, Fuller inter-viewed and hired several employees. During the inter-view discussions, Fuller asked some of the prospectivecandidates whether they were represented by a union.By letter of May 13, 1988, the Union requested theRespondent to open negotiations,stating interalia as fol-lows (G.C. Exh. 4):IUE Local 1126 respectfully request theopeningof negotiations for the Local contract begin onWednesday, June 1, 1988 and be finalized by mid-night, Thursday, June 30, 1988.The letter also containedthe namesof the employeeswho were selected for the negotiation committee.On May 25, 1988, Gaskill presented Fuller with a peti-tion for representation signed by all nine of Respondent'semployees (G.C. Exh. 3). Gaskill told Fuller that theUnion "had acontinuingright to represent the employ-ees, andthat the petition, authorization petition, shouldclear up any doubts that he had about [the Union's] rep-resentation" (Tr. 92).Fuller replied by letter of May28, 1988, stating as fol-lows (G.C. Exh. 5):Thiswillacknowledge receipt of your letterdatedMay 13, 1988 wherein you request that thisCompany participate in collectivebargaining nego-tiationswith the Union. APPARATUSSERVICEAfter careful consideration,the purpose of thisletter is to advise you that we have a good faithbelief that your Union does not represent a majorityof the employees which might be included in a bar-gaining unit which might be established by the Na-tionalLabor Relations Board.Under these circum-stances, we cannot in good faith and without violat-ing the law enter into collective negotiations.The General Counsel argues that the Respondent is asuccessor employer who had no basis to question theUnion'smajority status and who refused and failed tobargain collectively with the Union in violation of theAct. TheRespondent also violated the Act, according tothe General Counsel,by prohibiting its employees fromdiscussing their salaries and by questioning two job ap-plicants about their union membership.The Respondent submits that it was not obligated tobargainwith the Union because it failed to make aproper demand to bargain prior to the issuance of thehandbook and because the Respondent had a good-faithdoubt about the Union'smajority status.The Respondentalso asserts that its policy on confidential salary informa-tion was not effectively enforced.AnalysisInitially, the record is clear that the Respondent, Ap-paratus Service, Inc., is a direct successor employer ofGeneralElectricCompany's apparatus service shop.Therewas no interim period,but as the Respondent'schiefexecutive testified,General Electric owned the op-erationyesterdayand the Respondent ownedit today, ef-fectiveMarch 28, 1988,by an acquisition of the assets,i.e.,real estate, equipment,and inventory(Tr. 11, 34).The business continued uninterrupted at the same loca-tion under a similar namewiththe same employees, in-cluding the unit employees and the shop superintendent.A mere change in ownership is not considered such anunusual circumstance as to relieve the successor employ-er from his obligation to bargainwithelected representa-tives of the employees.NLRBv.BurnsSecurityServices,406 U.S. 272 (1972). TheRespondent does not dispute itsobligation to bargain under such circumstances, butstates that it had a good-faith doubtabout the Union'smajority status because certain employees had expressedtheir reservation.Whether a successor employer may question a union'smajority in good faith must be resolved by consideringthe totality of all the circumstances in a particular case."But among such circumstances,two factors would seemto be essential prerequisites. . . .There must,first of all,have been some reasonable grounds for believing that theunion had lost its majority status since its certification.And, secondly,themajority issue must not have beenraised by the employer in a context of illegal anti-unionactivities."CelaneseCorp.,95NLRB 664 (1951). Therecord here shows that the employer had no reasonablebasis for believing that theUnion'smajority had eroded.First of all, the Union's representative,Gaskill,had indi-cated to Respondent's officials since the March 15 meet-ing that he was acting on behalf of the employees.Indeed the Union'sMay13 letter, which theRespondent583acknowledged contained a request to bargain,listed fivenames for the negotiating committee,all of whom weremembers of the bargaining unit of the prior employer(G.C. Exh. 4; R. Br. 7).Moreover,on May 25, the Respondent received fromthe Union a statement from its nine employees authoriz-ing it to represent the employees(G.C. Exh. 3, Tr. 28).Accordingly,the record shows that there was an absenceof objective or reasonable factors for the Company'sbelief;to the contrary,there were affirmative indicia thatshowed that the Union continued to represent the em-ployees.Nevertheless,theRespondent claims that be-tween May 13 and 28, the Company had such a good-faith belief,because two of the holdover employees andthe four new employees had indicated to Fuller that theydid not want to be represented by the Union.Fuller testified that he learned from his shop superin-tendent that employees Napoleon Lewis and HenryThompson felt that they did not need a Union(Tr. 30).Yet both employees testified that they never told Sasser,the superintendent,or anyone else, thattheyno longerwanted to be represented by the Union(Tr. 48,65, 70).Moreover,the employees'conduct, having signed unioncards, as well as the statement agreeing to be representedby theUnion and being designated members of the nego-ti...ion team,fails to support Fuller's good-faith beliefand renders it implausible and incredible.With respect tothe four new employees,Duane McLane, Larry Griffith,LarryWoolsey, and Forrest Adair, it was Fuller's testi-mony that they had revealed to him during the employ-ment interview that they preferred not to be representedby any union(Tr. 30).The recordshows that these disclosures came about asa result of Fuller's questioning the candidates duringtheir job interviews.For example,Fuller admitted askingMcLane onApril 14,the day he was hired, whether hewas represented by a union in his oldjob.McLanedenied being represented.On May 17, FullerquestionedAdair during his job interview whether he was repre-sented by a union to which Adair said,no (Tr.21-22, 26,39). Fullerdid not threaten the employees,but consider-ing the seriousness of a job interview,it is clear that theRespondent'sconduct was coercive.NLRBv.SolboroKnittingMills,572 F.2d 936(2d Cir.1978), cert.denied439 U.S.864(1978). It is clear, therefore,that the Re-spondent not only lacked an objective basis for its beliefthat the Union lacked a majority, but also that the issuewas raised in a context of illegal antiunion activities.Burns Security Services,supra.For it is also significantthat Fuller's interrogation was not conducted merely inthe context of the employees'questions, but on Respond-ent's own initiative.He also considered it significant toknow of all new employees,whether they were repre-sented by a union in their prior jobs.I therefore con-clude that the Respondent not only violated Section8(a)(1) of the Act by interfering with the employees'Section7 rights,but also Section 8(a)(5) and(1) of theAct for its failure to bargain with the Union after repeat-ed demands to do so.On March 24, 1988,prior to the official change inownership,the Respondent's officials distributed the em- 584DECISIONSOF THE NATIONALLABOR RELATIONS BOARDployee handbook to the six employees.The handbook,whichcontinues in force as the Respondent's policy, re-quires the employees to keep their salary confidentialunder the following proviso. (G.C. Exh.2, p. 8):Salaries-ConfidentialYour salary is determined individually, is confiden-tial, and should not be discussed with any one otherthan yourmanager.Our wage and salary programisdesigned to recognize individual performancewhile ensuring conformance to applicable laws.Maintaining and enforcing a policy prohibiting em-ployees fromdiscussing salary information restrains em-ployees in the exercise of their rights to engage in con-certed activities in violation of Section 8(a)(1) of the Actirrespective of whether such a policy is actually en-forced.ElectronicData Systems,278NLRB 125, 130(1986).CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.TheRespondent was a successorto theprior em-ployerwhich had a collective-bargaining relationshipwith the Union.4.TheRespondent,by questioning employees abouttheir union membership,interferedwith their Section 7rights in violation of Section 8(a)(1) of the Act.5.TheRespondent did not have a good-faith doubtabout the Union's majority status, and it violated Section8(a)(5) and(1) of the Act when it refused to bargain col-lectivelywith the Union on behalf of the employees inthe appropriate unit.6.TheRespondent,by maintaininga policy prohibit-ing employees from discussing their salaries, interferedwith the employees' Section 7 rights in violation of Sec-tion 8(a)(1) of the Act.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices,Irecommend that it cease anddesist therefrom and take certain affirmative action toremedy the unfair labor practices and to effectuate thepolicies ofthe Act.Having found that the Respondentrefused to bargain with the Union and having found thattheRespondent is a successor employer to the priorcompany that had a bargaining obligation with theUnion, and having further found that the Respondent didnot have a good-faith doubt about the Union's majoritystatus among the unit employees,I shall order the Re-spondent to bargain in good faith with the Union as theexclusive bargaining representative of the employees inthe following appropriate unit.All productionand maintenanceemployees, oftheEmployer at its Tulsa, Oklahoma ApparatusService Shop, including the truckdrivers, shippingand receiving,stockroom attendants,and all otheremployees,engaged in field service and equipmentinstallation,excluded:office clerical employees, pro-fessional employees,technical employees,salesmen,guards and supervisors as defined in the Act.Having further found that the Respondent maintaineda policy prohibiting its employees to discuss their sala-ries,which has a tendency to interfere with the employ-ees' rights under Section 7 of the Act, I recommend thatthe Respondent rescind or revoke its policy.On these findings of fact and conclusions of law andon the entire record,Imake the following recommend-ed'ORDERThe Respondent, Apparatus Service, Inc., Tulsa, Okla-homa, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Coercively questioning or interrogating its employ-ees or job applicants about their union affiliation.(b)Maintaining any rule or policy that prohibits itsemployees from discussing their salaries,or other formsof compensation.(c)Refusing to bargain collectively with the Union asthe collective-bargaining representativeof theunit em-ployees.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind or revoke its rule or policy that prohibitsitsemployees from discussing their salaries or otherforms of compensation.(b)Recognize and, on request,bargain collectivelywith the Unionas the exclusive bargaining representativeof the employees in the above-stated appropriate unit.(c) Post at its Tulsa, Oklahoma facility copies of theattached noticemarked"Appendix."2Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to the above-described members and em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered,defaced,or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.' If no exceptions are filed as providedby Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102 48 of theRules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.2 If thisOrderis enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Orderof the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "